[firstamendmenttocicagree001.jpg]
FIRST AMENDMENT TO THE CHANGE-IN-CONTROL AGREEMENT WHEREAS, Patrick P. Beharelle
(“Executive”) and TrueBlue, Inc. (the “Company”) entered into a
Change-In-Control Agreement effective as of June 30, 2014 (“Agreement”); and
WHEREAS, Executive and the Company would like to amend the Agreement as provided
herein, in connection with Executive’s appointment as Chief Executive Officer of
the Company and in coordination with a simultaneous amendment and restatement of
Executive’s Employment Agreement with the Company; NOW, THEREFORE, effective
September 18, 2018, the parties agreed that the Agreement is amended as follows:
A. Clause (iv) of Section 1(o) of the Agreement (definition of “Good Reason”) is
amended in its entirety and replaced to read as follows: (iv) Either (A) the
Company requires the Executive to have Executive’s principal location of work
changed to any location that is in excess of 50 miles from the Executive’s
principal residence immediately prior to the Change in Control without
Executive’s prior written consent, or (B) the Company materially increases the
Executive’s required business travel (such as if the successor to the Company
following a Change in Control is headquartered outside of the United States and
requires the Executive to regularly travel to those headquarters); or B. Section
5 of the Agreement is amended in its entirety and replaced to read as follows:
5. Limitations on Payments and Benefits. Notwithstanding any provision of this
Agreement or any Other Agreement to the contrary, if any amount or benefit to be
paid or provided under this Agreement or any Other Agreement would be an Excess
Parachute Payment (including after taking into account the value, to the maximum
extent permitted by Section 280G of the Code, of the Restricted Covenants), but
for the application of this sentence, then the amount payable to the Executive
shall be either (a) paid in full, or (b) paid after reduction by the smallest
amount as would result in no portion thereof being subject to the excise tax
under Section 4999 of the Code, whichever of the foregoing amounts results in
the receipt by the Executive of the greater After-Tax Amount, notwithstanding
that all or some portion of such payment amount may be taxable under Section
4999 of the Code. Unless the Company and the Executive otherwise agree in
writing, all determinations required to be made under this Section, including
the manner and amount of any reduction in the Executive’s payments hereunder,
and the assumptions to be utilized in arriving at such determinations, shall be
made in writing in good faith by the accounting firm serving as the Company’s
independent public accounting firm immediately prior to the event giving rise to
such payment (the “Accounting Firm”); provided, however, that no such reduction
or elimination shall apply to any non-qualified deferred compensation amounts
(within the meaning of Section 409A of the Code) to the extent such reduction or
elimination would accelerate or defer the timing of such payment in manner that
does not comply with Section 409A of the Code. For purposes of making the
calculations required by this Section, the Accounting Firm may make reasonable
assumptions and approximations concerning the application of Sections 280G and
4999 of the Code. The Amendment to CIC Agreement - 1 -



--------------------------------------------------------------------------------



 
[firstamendmenttocicagree002.jpg]
Company and the Executive shall furnish to the Accounting Firm such information
and documents as the Accounting Firm may reasonably request to make a
determination under this Section. The Accounting Firm shall provide its written
report to the Company and the Executive which shall include information
regarding methodology. The Company shall bear all costs the Accounting Firm may
reasonably incur in connection with any calculations contemplated by this
Section. The Executive and the Company shall cooperate in case of a potential
change in control event to consider alternatives to mitigate any Section 280G
exposure, although the Company cannot guaranty any such alternatives will be
available or approved by the Company and neither the Executive nor the Company
shall be obligated to enter into them. C. Section (1) of Annex A of the
Agreement is amended in its entirety and replaced to read as follows: (1) An
amount equal to three times the sum of (A) Base Pay (at the rate in effect for
the year in which the Termination Date occurs), plus (B) Incentive Pay (in an
amount equal to target bonus immediately prior to the Change in Control or, if
such target shall not have been established or shall be reduced after a Change
in Control, the highest aggregate Incentive Pay earned in any of the three
fiscal years immediately preceding the year in which the Change in Control
occurred) shall be payable as follows: (i) fifty percent (50%) of such amount
shall be payable within 5 business days after a Termination Date and (ii) fifty
percent (50%) of such amount shall be payable in equal monthly installments over
the Non-Competition Period. D. Except as expressly or by necessary implication
amended hereby, the Agreement shall continue in full force and effect. IN
WITNESS WHEREOF, the parties have caused this Agreement to be duly executed and
delivered as of the date first above written. EXECUTIVE COMPANY By: /s/ Patrick
Beharelle By: /s/ James E. Defebaugh Name: Patrick Beharelle Name: James E.
Defebaugh Date: Sept. 18, 2018 Title: EVP, General Counsel & Secretary Executive
Employment Agreement - 2 - 501826444 v2



--------------------------------------------------------------------------------



 